DETAILED ACTION
Allowable Subject Matter
1.	Claims 1 thru 5, 7 thru 10, 12 thru 16, and 18 thru 20 are allowed.  The following is an examiner’s statement of reasons for allowance: The references of record, either singularly or in combination, do not teach or suggest at least a transistor, comprising: a field plate, comprising a resistive material, disposed over the channel, wherein the field plate is not in direct contact with the control electrode; and a voltage source connected across portions of the resistive material configured to generate a second electric field across such portions of the resistive material, the second electric field being coupled into the channel to modify the first electric field in the channel, wherein a first terminal of the voltage source is directly connected to a first end of the field plate and the second electrode, wherein a second terminal of the voltage source is directly connected to a second end of the field plate.
	Regarding claims 5, 7, 8, 10, 12-16, the references of record, either singularly or in combination, do not teach or suggest at least a transistor, comprising:Page: 4 of 8 a field plate, comprised of a resistive material, disposed over the channel in a region between the gate electrode and the drain electrode, the field plate being electrically connected on one end to the drain electrode, and on the other end configured to provide a field plate control terminal for the transistor, wherein the field plate is in direct contact with the dielectric layer and is not in direct contact with either the drain electrode or the gate electrode; and a voltage source electrically connected to the field plate, such voltage source configured to generate a voltage to produce a gradually changing potential drop along the field plate and coupled into the transistor channel to modify the magnitude of one or more electric field peaks in the channel, wherein a first terminal of the voltage source is directly connected to a first end of the field plate and the drain electrode, wherein a second terminal of the voltage source is directly connected to a second end of the field plate.
	The prior art does not disclose a separate voltage source whose first terminal is connected to a first end of the field plate and the second electrode and a second terminal of the voltage source being directly connected to a second end of the field plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
May 10, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815